 In the MatterofMYRTLE DESKCOMPANYandFURNITURE WORKERSLOCAL No. 2644,CHARTERED BY THE BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORCaseNo. R-3675.-DecidedApril 14, 1942-Investigation and Certification of Representatives:stipulation for certificationupon consentelection.Mr. W. T..Powell,of High Point, N. C., for the Company.Mr. Joe Boyd,of High Point, N. C., for the Union.Mr. George H: Gentithes,of counsel to the-Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 16, 1942, Furniture Workers Local No. 2644, char-tered by the Brotherhood of Carpenters and Joiners of America,affiliatedwith the American Federation of Labor, herein called theUnion, filed with the Regional Director for the Fifth Region (Balti-more;-Maryland) a petition alleging that a' question affecting com-merce had arisen concerning the representation of employees of MyrtleDesk Company, herein called the Company, engaged at High Point,North Carolina, in the manufacture of wooden office furniture, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 4, 1942, the Company, the Union,and the Regional Director entered into a "Stipulation for Certificationupon Consent Election."On March 12, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an inves-tigation and authorized the Regional Director to conduct'it and toprovide for an appropriate hearing upon due notice.Pursuant to the Stipulation an election by secret ballot was con-'ducted on March 17, 1942, under the direction and supervision of the40 N. L.R. B., No 98.-538 MYRTLE DESK COMPANY539Regional Director,among allproductionand maintenance employeesof the Company who were employed during the pay-roll period ofMarch 12, 1942, including work leaders,and those employees who didnot work during suchpay-rollperiod because they were ill or on vaca-tion,or in the active military service or training of the United States,or temporarilylaid off, butexcludingclerical and supervisory em-ployees and employees who have since quit or been discharged forcause, for the purpose of determining whether or not such employeesdesire to be representedby the Unionfor purposes of -collective bar-gaining with the Company.On March 20,1942, the Regional Directorissued and duly served upon the parties,an Election Report on theballot.No objectionsto the conductof the ballot or to the ElectionReport havebeen filed byany of the parties.In his Election Reportthe Regional Directorreportedas follows concerning the balloting.and its results:'Total on eligibility list ------- -------------------------------251Total ballots cast-------------------------------------------217'Total ballots challenged______________________________________0Total blank ballots----------------------------------------0Total void ball.ots-------------------------------------------0Total valid votes counted_____________________________________217Votes cast for Furniture Workers Local No 2644, chartered bythe Brotherhood of Carpenters and Joiners of America, affili-ated with the American Federation of Labor -----------___133Votes cast against Furniture Workers Local 2644, chartered bytheBrotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor ----------- 84Upon the basis of the Stipulation, the Election Report and the entirerecord-'in the case, the Board makes the following :FINDINGSOFFACT1.A question affecting commerce has arisen concerning the represen--tation of employees of Myrtle Desk Company,High Point, NorthCarolina,within the meaning of Section 9(c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company, in-cluding work leaders, but excluding clerical and supervisory em-ployees, 'constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 6(b) of the National'LaborRelations Act.3.FurnitureWorkers LocalNo. 2644,charteredby theBrotherhoodof Carpenters and Joiners of America,affiliated with the AmericanFederation of Labor,has been designated and selected by a majorityof the employees in the above unit as their representative for the pur-poses of collective bargaining,and is the exclusive representative of ,540-DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees in the said unit within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that Furniture Workers Local No. 2644,chartered by the Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, has been designatedand selected by a majority of all production and maintenance em-ployees of the Company, including work leaders, but excluding cleri-cal and supervisory employees,as their representative for the purposesof collective bargaining,and that pursuant to the provisions of Sec-tion 9(a) of the Act, Furniture Workers Local No. 2644, charteredby the Brotherhood of Carpenters and Joiners of America,affiliatedwith the American Federation of Labor,is `the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay,wages, hours of employment,and other'conditions of employment.